UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4569



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN DAVID TUTTERROW,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Matthew J. Perry, Jr., Senior Dis-
trict Judge. (CR-98-460)


Submitted:   January 31, 2000             Decided:   February 9, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rebecca Guental Fulmer, Desa Ann Rice Ballard, DESA BALLARD, P.A.,
West Columbia, South Carolina, for Appellant. J. Rene Josey, United
States Attorney, Eric William Ruschky, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John David Tutterrow appeals from the district court's judg-

ment entered pursuant to a plea agreement in which Tutterrow pled

nolo contendere to wire fraud in violation of 18 U.S.C. § 1343

(1994).    Tutterrow later moved to withdraw his guilty plea.      The

district court denied the motion.          Tutterrow was sentenced to

eighteen months of imprisonment.       The only issue in this appeal is

the propriety of the court's denial of Tutterrow's motion to with-

draw his plea of nolo contendere.

     We review the denial of Tutterrow's motion for abuse of dis-

cretion.    See United States v. Craig, 985 F.2d 175, 178 (4th Cir.

1993).    A defendant does not have an absolute right to withdraw a

plea, see United States v. Ewing, 957 F.2d 115, 119 (4th Cir.

1992), but must present a "fair and just" reason.          See Fed. R.

Crim. P. 32(e); United States v. Hyde, 520 U.S. 670, 671 (1997).

We find that the district court did not abuse its discretion in

denying Tutterrow's motion to withdraw his plea. See United States

v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).           Accordingly, we

affirm Tutterrow's conviction and sentence.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                              AFFIRMED


                                   2